DETAILED ACTION
	Claims 1-20 are presented on 05/10/2022 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,368,468 B2 (hereinafter “USPAT 468”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using Location Identification as a factor for authentication in Multi-factor Authentication.

	Regarding claim 1, USPAT 468 anticipates:
A computer-implemented method for authenticating an electronic device (USPAT 468, CLM. 1: authenticating an authentication attempt received from the electronic device), the method comprising:
(a) presenting, via the electronic device, a geographic map with a challenge based on a multi- factor authentication (MFA) process to log into an account, the challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map (USPAT 468, CLM. 1: step (a) presenting … a challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map); 
(b) receiving, from the electronic device, a geographic indicator marking the particular geographic location selected by a user (USPAT 468, CLM. 1: step (b) receiving, from the electronic device, an authentication attempt, the authentication attempt); and 
(c) authenticating the electronic device based the geographic indicator matching an expected response based on the geographic indicator being within a dynamic threshold that is based on a magnification level (USPAT 468, CLM. 1: steps (d) and (e) sending an authentication result with an indication… based on a match within a predetermined threshold).
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 1-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.



Second:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,278 B1 (hereinafter “USPAT 278”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using Location Identification as a factor for authentication in Multi-factor Authentication.

	Regarding claim 1, USPAT 278 anticipates:
A computer-implemented method for authenticating an electronic device (USPAT 278, CLM. ), the method comprising:
(a) presenting, via the electronic device, a geographic map with a challenge based on a multi- factor authentication (MFA) process to log into an account, the challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map (USPAT 278, CLM. 1: step a: presenting … a challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map); 
(b) receiving, from the electronic device, a geographic indicator marking the particular geographic location selected by a user (USPAT 278, CLM. 1: step b: identifying a geographic location on the geographic map selected by the user); and 
(c) authenticating the electronic device based the geographic indicator matching an expected response based on the geographic indicator being within a dynamic threshold that is based on a magnification level (USPAT 278, CLM. 1: steps c and d: determining whether the geographic indicator matches information identifying the user as part of the multi-factor authentication process; and (e) sending, to the electronic device, an authentication result indicating whether the geographic location was determined to be selected by the human in the determining in step).
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 1-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bandi (US 20180212975 A1) in view of Langley (US 20140282973 A1).

As per claim 1, Bandi teaches a computer-implemented method for authenticating an electronic device (Bandi, par. 0033-0035: authentication using credential and a knowledge-factor authentication credential including geographic map), the method comprising:
(a) presenting, via the electronic device, a geographic map with a challenge based on a multi- factor authentication (MFA) process to log into an account, the challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map (Bandi, par. 0018-0019: device of user or user's computing device); 
(b) receiving, from the electronic device, a geographic indicator marking the particular geographic location selected by a user (par. 0018: the user selects geographic area or a subregion within that geographic area such as city and street by user clicks; par. 0019-0022: user selections on a map … permitting the user to add a threshold; see par. 0046 for objects on map selected by a user); and 
(c) authenticating the electronic device based the geographic indicator matching an expected response based on the geographic indicator being within a dynamic threshold [that is based on a magnification level] (Bandi, par. 0047-0048: determine whether the user has selected more than a threshold amount of geolocations; For instance, if a user selects relatively near each of a plurality of geolocations, … the user may be authenticated. But if the user selects relatively far from [the threshold amount of geolocations], e.g., two of five, and close to three of the five, the sum of probabilities may fail to satisfy the threshold and the user may not be authenticated).
While Bandi discloses that the user may zoom in or out to select a state, a county, and even a river and a mountain on the geographic map (par. 0046-0048), Bandi does not explicitly disclose using a dynamic threshold that is based on a magnification level.  This aspect of the claim is identified as a difference.
In a related art, Langley teaches:
a dynamic threshold is used for selection based on a magnification level (par. 0049: zooming within the initial image by at least a threshold zoom level to generate the authentication image. Illustrative, non-exclusive examples of the threshold level include threshold levels of at least 100%, at least 250%, at least 500%, at least 1,000%, at least 2,500%, at least 5,000%, at least 10,000%, or greater than 10,000%.  In Langley, the threshold based on zoom level is for providing a suitable authentication image to the user interface; par. 0050-0051; see also par. 0079-0081 for using the threshold coordinate offset).
Bandi and Langley are analogous art, because they are in a similar field of endeavor in improving user authentication by using user selection information from a geographic map.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Bandi’s system with Langley’s teaching on the user-specific authentication data set being used for a match within a threshold offset amount when a threshold zoom level is used for generating the authentication image. For this combination, the motivation would have been to improve the level of security with a dynamic threshold for user authentication using a geographic map.

As per claim 2, the references as combined above teach the computer-implemented method of claim 1, further comprising setting the dynamic threshold based on the magnification level selected by a user (Langley, par. 0049: the image display modification may include zoom instructions, and the modifying at 130 may include zooming within the initial image by at least a threshold zoom level to generate the authentication image. Illustrative, non-exclusive examples of the threshold level include threshold levels of at least 100%, at least 250%, at least 500%, at least 1,000%, at least 2,500%, at least 5,000%, at least 10,000%, or greater than 10,000%).

As per claim 3, the references as combined above teach the computer-implemented method of claim 2, wherein the magnification level is set by the user via a graphical user interface (GUI) presented on the electronic device (Langley, the Abstract, par. 0004, and 0041-0042: providing an authentication image to a user interface… with a selected zoom level).

As per claim 4, the references as combined above teach the computer-implemented method of claim 3, further comprising applying a further dynamic threshold based on the increased magnification level (Langley, par. 00041-0042 and 0049: the image display modification may include zoom instructions, and the modifying at 130 may include zooming within the initial image by at least a threshold zoom level, such as 250% to 500%).

As per claim 5, the references as combined above teach the computer-implemented method of claim 1, wherein the matching in (c) is based on the distance between coordinates corresponding to the expected response and the geographic indicator being within the dynamic threshold (Langley, par. 0042: if authentication location 99 (or the coordinates of the authentication location) matches the preselected authentication location, matches the preselected authentication location to within a threshold offset, the user may be selectively granted access).

Regarding claims 8 and 15, they each recite the same steps as those found in claim 1. Therefore, claims 8 and 15 are rejected for the same reasons as set forth in the rejection of claim 1 above.

Regarding claims 9 and 16, they recite similar limitations to claim 2, and therefore receive the same rejection as set forth in the rejection of claim 2.

Regarding claims 10 and 17, they recite similar limitations to claim 3, and therefore receive the same rejection as set forth in the rejection of claim 3.

Regarding claims 11 and 18, they recite similar limitations to claim 4, and therefore receive the same rejection as set forth in the rejection of claim 4.

Regarding claims 12 and 19, they recite similar limitations to claim 5, and therefore receive the same rejection as set forth in the rejection of claim.

Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims 6, 13, and 20 each recite a limitation “wherein the dynamic threshold is a computer-implemented geofence around the expected response”.  This limitation the features for a computer-implemented geofence, in combination with the other limitations in the claims and their base claims 1, 8, and 15, respectively, are not anticipated by, nor made obvious over the prior art of record.
Claims 7 and 14 each recite a narrow limitation “wherein the geofence is smaller when the magnification level is increased” to further limit claims 6 and 13, respectively, and thus are not obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/03/2022